Case: 14-12652   Date Filed: 04/13/2015   Page: 1 of 3


                                                    [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 14-12652
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:13-cv-00286-KD-B



ERIC MYREE PERKINS,

                                                          Plaintiff-Appellant,

                                versus

KUSHLA WATER DISTRICT,
WILLIAM SILVER,
ROY KING,
JAMES TODD,

                                                       Defendants-Appellees.

                      ________________________

              Appeal from the United States District Court
                 for the Southern District of Alabama
                     ________________________

                             (April 13, 2015)
              Case: 14-12652     Date Filed: 04/13/2015    Page: 2 of 3


Before MARCUS, WILLIAM PRYOR, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Eric Perkins, proceeding pro se, appeals the district court’s grant of

summary judgment for Kushla Water District (“KWD”), William Silver, Roy

King, and James Todd (“the defendants”), on his claims that the defendants

discriminated against him on the basis of his race (African-American), maintained

a hostile work environment, retaliated against him for filing a discrimination

charge with the Equal Employment Opportunity Commission, and constructively

discharged him, in violation of Title VI, Title VII, § 1981, and § 1983.


      Briefly stated, the appeal presents two issues:


       1. Whether Perkins’s causes of action are vested in his bankruptcy estate so
that he lacks standing to bring this appeal; and

      2. Whether, in determining that Perkins failed to create a triable issue on his
discrimination and retaliation claims, the district court erroneously viewed the
evidence in the light most favorable to the defendants.



      First, because the instant causes of action arose after Perkins filed for

bankruptcy, the action did not become part of his bankruptcy estate; and his

bankruptcy proceeding had no effect on his standing in the district court or on


                                          2
               Case: 14-12652      Date Filed: 04/13/2015     Page: 3 of 3


appeal. Second, contrary to Perkins’s contentions, the district court viewed the

evidence in the light most favorable to him; but that court nonetheless concluded

that he failed -- as a matter of law -- to establish a triable issue for his

discrimination or retaliation claims. On appeal, Perkins has not challenged the

district court’s legal standards, although he does quarrel about some immaterial

facts. The district court mainly concluded that the evidence failed to show

sufficient adverse employment acts or to show white employees were treated

differently and better. Because Perkins has failed to point to a reversible error on

the part of the district court, we affirm the grant of summary judgment for the

defendants on all of his claims.

       AFFIRMED.




                                             3